DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line recites “each edge of said sheet”. There is insufficient antecedent basis for this limitation in the claim as no edges have yet been positively recited in the claim. This limitation is also indefinite because it is unknown what edge the applicant is referring to, as a sheet includes many edges including: a front edge, back edge, top edge, bottom edge, side edges, etc.

Claim 1 line 7 and line 11 recites “the bottom edge of said header”. There is insufficient antecedent basis for this limitation in the claims as a bottom edge of the header has not yet been positively recited in the claims.
Claim 1 line 10 recites “the edge of a second side of said sheet”. There is insufficient antecedent basis for this limitation in the claims as an edge of a second side of the sheet has not yet been positively recited in the claims.
Claim 3 line 2 recited the limitation “a separate strip of fabric”. This is unclear to the examiner because it is unknown how this strip of fabric is separate, as it must be connected to the header in some way.   
Claim 6 line 1 recites the limitation “the sanitary curtain of claim 2”. This is unclear to the examiner as this makes claim 6 defendant from a cancelled claim. It is unknown from which claim applicant intends claim 6 depends.
Claim 6 line 4 recited the limitation “said panoply of fasteners”.  This is unclear to the examiner as it is unknown to which “panoply of fasteners” the applicant is referring, since both first and second gripping panels include a panoply of fasteners - is it referring to the first, second or both?  Should it be amended to --said panoplies of fasteners-- or something else?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, adding the term “separate” in the phrase “a separate strip of fabric” newly recited provides a new scope to the claims than originally disclosed in the originally filed application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 2006/0252326) in view of Serio (US PG Pub 2008/0283202).
Regarding claim 1, as best understood, Mishler teaches (figures 1-2) a sanitary curtain assembly (10) comprising: a sheet (12); a header (16) attached to a top of said sheet (12) having an apparatus for 
Serio teaches (figure 1) a sheet (106a) constructed from inherently flame retardant fabric (paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time to modify Mishler to incorporate the teachings of Serio by having the sheet be made of a flame retardant material. This alteration provides the predictable and expected result of a safer curtain assembly that is able to withstand fire and protect a patient in an emergency situation.
The examiner recognizes the mixed embodiments 114 vs. 14 in the above explanation to teach the material being impervious, therefore it would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of Mishler 14 to incorporate the teachings of the second embodiment Mishler 114, by making the fabric of the gripping panels of the first embodiment of the Mishler reference impervious as taught by the second embodiment of the Mishler reference. This alteration provides the predictable and expected result of the gripping panel being more sanitary and easier to clean as fluids are unable to soak into the material. 
If not found inevitably taught by the modified Mishler, attention shall be drawn to the fact that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material of medical grade impervious material and flame retardant as claimed would have been obvious to use in Mishler based on its suitability for use in a hospital. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))
Regarding claim 6, as best understood, modified Mishler teaches (figure 2) that the panoply of fasteners can be hook and loop fasteners (paragraph 0024, lines 13-18).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 2006/0252326) in view of Serio (US PG Pub 2008/0283202) as applied to claim 1 above, and further in view of Trapani (US Patent 9204749).
Regarding claim 3, as best understood, modified Mishler already teaches fabric, but does not teach that the header is attached to said top of said sheet by a separate strip of fabric.
Trapani teaches (figure 3) that the header (20) is attached to said top of said sheet (44) by a separate strip of material (the wide lower portion 16, column 1, lines 10-13).
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Mishler to incorporate the teachings of Trapani and have the header attached to the sheet by means of a strip of fabric. This alteration provides the predictable and expected result of providing a barrier between the mesh of the header and the sheet so that if the sheet is ever detached, the mesh isn’t at risk of fraying or breaking because the stronger material in the strip of fabric provides more strength to the assembly.
If not found inevitably taught by Trapani, attention shall be drawn to the fact that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being made of fabric would have been obvious to use in Mishler based on its suitability for a cheap and/or easy to access material for use in a hospital. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are not found to be commensurate with the rejection as applied above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634